—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered July 8, 1994, convicting defendant, after a jury trial, of robbery in the third degree and criminal trespass in the second degree, and sentencing him, as a second felony offender, to concurrent prison terms of 3 to 6 years and 1 year, respectively, unanimously affirmed.
The complainant’s 911 call was properly admitted as an excited utterance, where it was made five minutes after defendant forced his way into the complainant’s apartment, threw her to the floor and successfully struggled with her for her pocketbook. The record establishes that, at the time of the 911 call, she was under the influence of this startling event (see, People v Edwards, 47 NY2d 493). Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Williams, JJ.